DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 14, 2022 has been entered. Claims 10 and 20-50 have been cancelled. The amendment has overcome the double patenting rejection set forth in the Non-Final Office Action mailed December 15, 2021. Claims 1-9 and 10-19 remain pending in the application.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed. With respect to claims 1 and 11, claims 1 and 11 are allowed since Di Censo does not teach “determin[ing] a time shift for the alert; and in response to determining, based on the priority level, that the alert should be reproduced, audibly reproducing the alert via the speaker at a time based on the time shift, with the first audio content or instead of the first audio content.” Claims 2-9 and 12-19 are allowed for their dependencies on claims 1 and 11.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653